Citation Nr: 9904826	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for residuals of 
colectomy.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to service connection for arthritis of the 
lumbar and lower thoracic spines.

5.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD), on appeal 
from the initial grant of service connection.

6.  Entitlement to an increased disability rating for 
residuals of frozen feet, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
October 1945.  He was a prisoner of war (POW) of the German 
government during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A June 1995 rating decision denied service 
connection for ischemic heart disease, residuals of 
colectomy, chronic obstructive pulmonary disease, and 
degenerative arthritis of the lumbar and lower thoracic 
spines.  That decision also granted service connection for 
PTSD and assigned a 10 percent disability rating.  The RO did 
not certify these issues for appeal, indicating that the 
appeals period had expired on these claims.  However, the RO 
received a statement from the veteran in April 1996, after 
the statement of the case had been provided, saying why he 
continued to disagree with the decisions on these claims.  
This is acceptable and timely as an appeal.  See 38 C.F.R. 
§ 20.200, 20.202, and 20.302 (1998).  A rating decision of 
July 1996, in pertinent part, denied an increased disability 
rating for residuals of frozen feet, and the veteran also 
perfected an appeal as to this issue.  

The July 1996 rating decision also assigned a 30 percent 
disability rating for the veteran's PTSD.  This was not a 
full grant of the benefit sought on appeal because a higher 
disability rating is available under Diagnostic Code 9411.  
On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 

The issues of entitlement to service connection for arthritis 
of the lumbar and lower thoracic spines, as well as 
entitlement to increased disability ratings for PTSD and 
residuals of frozen feet, are the subjects of the REMAND 
herein.

The veteran's representative addressed the issue of 
entitlement to service connection for fracture of right 
calcaneus in the written brief presentation of July 1998.  
The veteran indicated in a January 1999 letter to the Board 
that he wished to withdraw this issue from his appeal.  An 
appeal may be withdrawn in writing at any time before the 
Board renders a decision.  See 38 C.F.R. § 20.204 (1998).  
This issue is, therefore, not before the Board.

In his April 1996 statement, the veteran indicated that he 
was having difficulty breathing and chronic sinus infections 
as a result of his service-connected residuals of fracture, 
both nasal bones.  This statement reasonably raises a claim 
for an increased disability rating.  This issue has not been 
adjudicated by the RO, and it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran's claim for presumptive service connection 
for ischemic heart disease is plausible, and the RO has 
obtained sufficient evidence for an equitable disposition of 
this claim.

2.  The veteran has current diagnoses of ischemic heart 
disease and chronic obstructive pulmonary disease, and he has 
undergone colectomy for polyps.

3.  The veteran's service medical records showed no findings 
of, treatment for, or diagnosis of heart, colon, or lung 
disease.

4.  The veteran's service medical records show that he 
suffered moderately severe malnutrition as a result of being 
a POW from January to June 1945.

5.  The veteran has submitted competent lay evidence that he 
experienced symptoms during captivity such as swelling of the 
legs and/or feet, rapid heartbeats, chest pain, nausea, 
vomiting, and diarrhea.

6.  The presumption of service incurrence of ischemic heart 
disease has been rebutted by competent medical evidence that 
the veteran's ischemic heart disease is not the result of an 
inservice disease or injury, including his experience as a 
POW.

7.  There is no medical evidence of a nexus, or link, between 
the current ischemic heart disease, residuals of colectomy, 
and chronic obstructive pulmonary disease and any injury or 
disease in service, and these claims for direct service 
connection are not plausible.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
presumptive service connection for ischemic heart disease, 
and VA has satisfied its statutory duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The presumption of entitlement to service connection for 
ischemic heart disease has been rebutted by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
and 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, and 3.309 (1998). 

3.  The veteran has not presented well-grounded claims for 
direct service connection for ischemic heart disease, 
residuals of colectomy, and chronic obstructive pulmonary 
disease, and there is no statutory duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

In October 1994, the veteran filed a claim for service 
connection for ischemic heart disease.  The RO also 
adjudicated entitlement to service connection for residuals 
of colectomy and chronic obstructive pulmonary disease, as 
these conditions were diagnosed during the veteran's VA 
examinations. 

The National Personnel Records Center (NPRC) has confirmed 
that the veteran was a prisoner of war (POW) in Germany from 
January to June 1945.  However, his service medical records 
indicated that he was a POW from December 1944 to April 1945.  
After his release from captivity, the veteran underwent 
medical treatment and hospitalization.  He had moderately 
severe malnutrition.  He indicated that he only had soup and 
bread to eat while he was a POW.  He was frequently nauseated 
and vomited, and he complained of almost constant diarrhea.  
He indicated that his usual weight was about 142 pounds, and 
he had gone down to 126 pounds during captivity.  There was 
no indication in his service medical records of any 
abnormalities of the heart, lung, or colon.  X-rays of the 
heart and lungs were negative.  No complaints of localized 
edema during captivity were recorded in the service medical 
records.  In September 1945, it was indicated that the 
veteran had participated in reconditioning, and he showed no 
residuals of malnutrition.

In March 1947, the veteran underwent a VA examination.  He 
indicated that he had lost 38 pounds as a POW, and he had 
frequently had diarrhea.  Examination of his digestive, 
respiratory, and cardiovascular systems showed no 
abnormalities.  There was no edema of the dependent parts.  
The veteran also underwent a VA examination in May 1950.  A 
chest x-ray was negative. 

In March 1995, the veteran underwent a VA POW examination.  
He indicated that he suffered jaundice while a POW.  He 
stated that his weight was down to 87 pounds while a POW, but 
he readily regained the weight after his release.  During his 
psychiatric examination, he indicated that he had lost weight 
from 130 to 82 pounds as a POW, for a total weight loss of 48 
pounds.  He denied respiratory symptoms, cough, or shortness 
of breath.  He indicated that he had had pneumonia in the 
1960s.  He had had colon polyps removed in 1994.  He had had 
a heart attack in 1959, and he was told that he had high 
blood pressure.  He took cardiac medications and an anti-
coagulant for several years.  In October 1994, it was 
determined that he had normal blood pressure and cholesterol, 
so all cardiac medications were stopped.  Since then, his 
blood pressure had gone up, and he suspected his doctors 
would renew his medicines soon.  He had had two angiograms of 
the heart.  Coronary bypass surgery was not advised.  He 
indicated that he still had episodes of angina brought on by 
mental or physical stress, but he did not use nitroglycerin.  
He denied other cardiac symptoms such as irregular heartbeat 
or paroxysmal nocturnal dyspnea.  He also denied leg edema.  

Chest x-rays showed tortuosity of the thoracic aorta and 
normal heart size.  There was no evidence of congestive heart 
failure, pleural effusions, or acute pulmonary infiltrates.  
There was evidence of chronic obstructive pulmonary disease 
(COPD) and moderate degenerative changes of the visualized 
portion of the thoracic spine.  Diagnoses included ischemic 
heart disease, status post partial colectomy for colonic 
polyps, and mild COPD.  The examiner stated that it did not 
appear from the evidence at hand that the veteran's current 
hypertensive and ischemic heart disease could be definitely 
related to being a POW. 

In June 1995, the RO received additional service medical 
records for the veteran from NPRC.  These records showed that 
he was a POW from December 1944 to April 1945 in Germany, and 
he worked on building an elevator during captivity.  

A rating decision of June 1995, inter alia, denied service 
connection for ischemic heart disease, residuals of 
colectomy, and COPD.  In his substantive appeal, the veteran 
stated that he only gave general answers to questions 
regarding conditions other than his heart disease during the 
VA examination because he did not know he was being examined 
for other conditions.  He indicated that his examination in 
March 1947 was not extensive enough to determine if he had 
ischemic heart disease.  He stated that before the heart 
attack in 1959, he had problems with his heart and blood 
pressure.  He felt that the mental anguish, stress, and 
physical abuse while a POW was directly related to his heart 
condition.  He indicated that he received meager and 
inadequate food as a POW, and developed yellow jaundice 
(hepatitis).  He had continued to have bowel problems since 
service.  He was diagnosed with diverticulosis in the 1960s 
and had had surgery to remove some of the problem.  In 1993, 
pre-cancerous polyps were removed, and he had had 
approximately 33 percent of his colon removed in 1994 after 
the polyps returned.  He stated that exposure to extreme cold 
weather, lack of proper clothing, and poor diet as a POW 
resulted in lung disease. 

In April 1996, the veteran submitted additional evidence in 
support of his claims, consisting of medical records from 
Jeffrey Resnick, M.D., covering the period May 1986 to 
December 1995; medical records from Charles Harvey, M.D., 
covering the period August 1993 to December 1995; a VA 
consultation report dated in March 1996; medical records from 
Ray Bellamy, M.D., covering the period April 1988 to January 
1995; and medical records from Chris VanSickle, M.D., 
covering the period December 1992 to January 1996.  The VA 
medical record and the records from Dr. Bellamy contained no 
information regarding heart, colon, or lung disorders.  

Dr. Resnick's medical records showed diagnoses of occlusion 
of the posterior descending artery, mild hypertension, status 
post inferior wall myocardial infarction, and minimal 
hypokinesis in the inferior wall and left ventricular cavity.  
The veteran related a past history of myocardial infarction 
in 1959.  There was no information in these records regarding 
the veteran's military history, including his POW status, and 
Dr. Resnick did not render an opinion as to the etiology of 
the veteran's heart disorders.  In May 1993, it was noted 
that there had been no significant progression of the 
veteran's coronary disease since 1986, and it was unlikely 
that his chest pain was related to ischemic coronary artery 
disease. 

Dr. Harvey's records showed treatment for colon polyps.  
Ileocecal resection with primary anastomosis for a 
tubulovillous adenoma in the cecum and lysis of small bowel 
adhesions was conducted in October 1994.  He underwent 
colonoscopy in December 1995, which was normal.  There was no 
information in these records regarding the veteran's military 
history, including his POW status, and Dr. Harvey did not 
render an opinion as to the etiology of the veteran's colon 
disorders.

Dr. VanSickle's records showed diagnoses of upper respiratory 
infection with bronchitis, colon polyps, history of 
arteriosclerotic heart disease, and small bowel obstruction 
secondary to appendectomy.  In October 1995, the veteran 
indicated that he had been denied disability benefits for his 
cardiac disease, colon disease, and COPD.  He related a 
history of yellow jaundice as a POW.  It was noted that liver 
function tests were abnormal.  Dr. VanSickle stated that he 
really could not say whether or not the veteran's yellow 
jaundice as a POW contributed to "this," but it certainly 
did not help things.  It is unclear what "this" in Dr. 
VanSickle's opinion referred to, but this statement was made 
in the section of the report regarding abnormal liver 
function tests.  The veteran was hospitalized in December 
1995 for chest pain, and he was advised in January 1996 that 
he probably had chest wall pain.

In May 1996, the veteran underwent additional VA 
examinations.  He also completed a Former POW Medical 
History.  He indicated that he weighed 135 pounds upon entry 
into service, and his lowest weight during captivity was 78 
pounds.  His diet as a POW consisted of inadequate amounts of 
water, potatoes, vegetables, and millet.  He stated that he 
suffered from dysentery, pneumonia, vitamin deficiency, 
beriberi, yellow jaundice, and hepatitis while a POW.  He 
indicated that he had experienced chest pain, rapid 
heartbeats, nausea, vomiting, diarrhea, episodes of jaundice, 
and swelling of the legs and/or feet as a POW.  In describing 
his current state of health, he indicated that he had heart 
problems, high blood pressure, stomach (colon) problems, and 
breathing problems.  

The veteran related his hospitalization in December 1995 for 
chest pain, and he indicated that he had anginal-type pains 
once or twice a week, which were usually relieved with 
nitroglycerin.  He stated that his blood pressure had been 
elevated lately, but he was not taking any medications.  He 
had no other cardiac symptoms such as edema or cardiac 
arrhythmia.  The cardiovascular examination showed the 
veteran's heart rate, rhythm, and force were normal.  No 
murmurs or cardiac bruits were heard.  There was no edema, 
and peripheral pulses were present.  The respiratory 
examination showed his lungs were clear to palpation, 
percussion, and auscultation.  His abdomen was soft, with no 
masses felt.  The electrocardiogram (EKG) was abnormal with 
left ventricular hypertrophy and an occasional premature 
atrial contraction, and the chest x-ray showed evidence of 
COPD.  Diagnoses included ischemic heart disease. 

In August 1996, the RO referred the veteran's claims file to 
the VA examiner from May 1996 in order to obtain an opinion 
as to whether it is as likely as not that the veteran's 
ischemic heart disease is secondary to his POW experience.  
The examiner indicated the opinion that the veteran's cardiac 
disease is related to the presence of atherosclerosis of the 
coronary arteries, most commonly due to a hereditary 
condition and abetted by hyperlipidemia, the aging process, 
and hypertension, rather than to the malnutrition the veteran 
suffered as a POW during World War II. 


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  The third 
element may be established by the use of statutory 
presumptions.  Truthfulness of the evidence is presumed in 
determining whether a claim is well grounded.  Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

Where a former POW claims disability compensation, omission 
of history or findings from clinical records made upon 
repatriation is not determinative of service connection.  
38 C.F.R. § 3.304(e) (1998).  Special attention will be given 
to any disability first reported after discharge, especially 
if poorly defined and not obviously of intercurrent origin.  
Id.  The circumstances attendant upon the individual 
veteran's confinement and the duration thereof will be 
associated with pertinent medical principles in determining 
whether disability manifested subsequent to service is 
etiologically related to the POW experience.  Id.  

A. Presumptive service connection

For a veteran who is a former POW and was interned or 
detained for not less than 30 days, service connection may 
also be established for certain disabilities on the basis of 
a "presumption" under the law that certain diseases 
manifesting themselves to a degree of 10 percent or more at 
any time after the POW was discharged from service were 
incurred in service, even if there is no record of such 
disease during service.  38 U.S.C.A. §§ 1110 and 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(5), 
and 3.309(c) (1998).  Service connection for beriberi heart 
disease may be established based on a legal presumption, and 
beriberi heart disease includes ischemic heart disease if the 
former POW experienced localized edema during captivity.  
38 C.F.R. § 3.309(c) (1998).  Colon polyps and chronic 
obstructive pulmonary disease are not presumptive disorders.

The evidentiary basis to establish a presumption of 
entitlement to service connection may be medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b) 
(1998).  The veteran's service records show that he was a 
POW.  He maintains that he experienced swelling of the legs 
and/or feet during captivity, and he has, therefore, 
presented credible evidence of experiencing localized edema 
during captivity.  The only requirement for a well-grounded 
claim is competent medical evidence of a diagnosis of 
ischemic heart disease in a former POW and credible evidence 
of incurrence of localized edema during captivity.  See Brock 
v. Brown, 10 Vet. App. 155, 162 (1997) (competent evidence of 
the current existence of a presumptively service-connected 
disease with an open-ended presumption period is sufficient 
to present a well grounded service connection claim as to 
that disease, fulfilling the Caluza requirements of evidence 
of service incurrence and medical nexus).

The veteran having stated a well-grounded claim for 
presumptive service connection, the Department has a duty to 
assist in the development of facts relating to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, medical 
records have been obtained and examinations provided.  The 
veteran has referred to treatment in 1959 for a myocardial 
infarction.  Although these records have not been obtained, 
the Board finds it is unnecessary to do so.  The evidence of 
record is sufficient to establish the presence of heart 
disease, and the veteran has not indicated that any medical 
professional in 1959 rendered an opinion that the myocardial 
infarction was related to his military service in any manner.  
Therefore, VA has satisfied its duty to assist the veteran in 
the development of this claim. 

The regulations regarding presumptive service connection do 
not provide for an automatic finding of service connection 
for those disorders listed therein and found within the 
applicable time periods.  The presumption, by statute, is 
rebuttable.  Presumptive service connection is not in order 
where there is affirmative evidence to the contrary.  
38 U.S.C.A. § 1113(a) (West 1991).  Presumptive service 
connection is also not in order where the evidence 
establishes that an intercurrent injury or disease that is a 
recognized cause of the presumptive disease was suffered 
between the date of separation from service and the onset of 
the presumptive disease.  Id.

Evidence which may be considered in rebuttal of service 
incurrence is any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
of disease.  38 C.F.R. § 3.307(d) (1998).  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  Id. (emphasis added).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  38 C.F.R. § 3.102 (1998).  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  By reasonable 
doubt is meant one that exists because of an approximate 
balance of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships. 

In this case, the medical evidence clearly shows that an 
intercurrent injury or disease is a recognized cause of the 
veteran's ischemic heart disease.  The VA examiner in 1996 
was specifically asked to render an opinion as to the 
etiology of the veteran's ischemic heart disease, and the 
opinion was rendered after the veteran was thoroughly 
examined.  The VA examiner in 1996 stated that:  

The veteran's cardiac disease is related 
to the presence of atherosclerosis of the 
coronary arteries most commonly due to a 
hereditary condition and abetted by 
hyperlipidemia, the aging process, and 
hypertension rather than to the 
malnutrition he suffered as a POW during 
World War II.

This opinion was based on medical principles as to the most 
likely etiology of the veteran's atherosclerosis of the 
coronary arteries.  The examiner considered the fact that the 
veteran suffered malnutrition as a POW, but concluded that 
other factors unrelated to the veteran's military service 
(hereditary conditions, hyperlipidemia, the aging process, 
and hypertension), rather than the inservice malnutrition, 
were the causes of the veteran's ischemic heart disease.

This opinion, when considered with all evidence of record, is 
persuasive.  The veteran did not report swelling of the legs 
and feet while in captivity when he was hospitalized 
following his release.  Examinations after the veteran's 
release from captivity, as well as in 1947 and 1950, showed 
no heart abnormalities.  In his subsequent medical treatment 
records, swelling of the legs and/or feet has not been a 
noted factor in his heart disease.

Based upon the evidence of record, the Board finds that the 
presumption that the veteran's ischemic heart disease had its 
origin in service has effectively been rebutted by other 
sufficient "affirmative evidence to the contrary."  There 
being no contrary competent medical evidence, the evidence 
rebutting the presumption preponderates.  The Board 
recognizes that the veteran performed meritorious service for 
his country and sustained numerous hardships while a POW 
during World War II, but the preponderance of the evidence is 
against finding his ischemic heart disease to be related to 
any disease or injury in service, including his POW 
experience.  The current ischemic heart disease is due to 
other factors such as hereditary conditions and the aging 
process.  Hence, the preponderance of the evidence is against 
the claim for presumptive service connection for ischemic 
heart disease.

B. Direct service connection

The veteran may still establish "direct" service connection 
for ischemic heart disease on the basis of evidence that the 
disease was actually incurred in or aggravated by military 
service.  

The medical evidence shows that the veteran has current 
diagnoses of ischemic heart disease and COPD.  Although it is 
unclear whether he currently has any residuals as a result of 
the colectomy, the fact remains that he underwent a colectomy 
for colon polyps.  There is sufficient medical evidence of 
current disabilities; therefore, the first element of a well-
grounded claim has been satisfied.

There is no evidence of treatment for or diagnosis of heart, 
colon, or lung disorders during service.  The veteran's 
service medical records showed that he had moderately severe 
malnutrition as a result of being a POW.  He maintains that 
he had symptoms during captivity such as rapid heartbeat, 
chest pain, nausea, vomiting, and diarrhea.  Although the 
veteran is not competent to relate any of these symptoms to 
the post-service diagnoses of ischemic heart disease, colon 
polyps, or COPD, he is competent to report that he 
experienced these symptoms during service.  His statements 
are assumed to be true for the purpose of determining whether 
a well-grounded claim has been submitted.  Assuming, without 
deciding, that the veteran's POW status and his statements as 
to inservice symptomatology are sufficient evidence of 
incurrence of a disease or injury during service, the second 
element of a well-grounded claim has been satisfied.

However, the veteran has not satisfied the third element of a 
well-grounded claim.  There is no medical evidence associated 
with the claims file showing a nexus, or link, between any 
inservice disease or injury and his current residuals of 
colectomy and/or COPD.  The medical evidence does not show 
manifestations of, treatment for, or diagnosis of ischemic 
heart disease until approximately 1986, although the veteran 
maintains that he had a myocardial infarction in 1959 and 
cardiac symptoms after his separation from service.  The 
medical evidence does not show manifestations of, treatment 
for, or diagnosis of colon polyps, until 1993.  The medical 
evidence does not show manifestations of, treatment for, or 
diagnosis of COPD until 1995.  

There is no evidence showing that any of these conditions was 
present prior to these dates.  The service medical records 
after the veteran's release from captivity and the VA 
examinations in 1947 and 1950 showed no heart, colon, or lung 
abnormalities.  At no time has a medical professional 
rendered an opinion that the diagnosis of ischemic heart 
disease, colon polyps, or COPD is related to the veteran's 
active service in any manner, including his experiences as a 
POW.  In fact, as discussed above, the VA examiner's opinion 
in 1996 expressly indicates that any relationship between the 
veteran's ischemic heart disease and his military service, 
including malnutrition suffered as a POW, is not plausible.

The Board has no doubt that the veteran suffered physically 
during his captivity or that he had malnutrition as a result 
of being a POW.  However, the only evidence linking any of 
his current conditions to his period of service consists of 
his current statements.  Even accepting his statements as 
true, the veteran cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion as 
to medical causation.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
statements as to the etiology of his ischemic heart disease, 
colon polyps, and COPD are insufficient to well ground these 
claims for service connection.

Therefore, the Board concludes that the veteran has not 
submitted well-grounded claims for direct service connection 
for ischemic heart disease, residuals of colectomy, and COPD.  
He has the initial burden of establishing a well-grounded 
claim for service connection for a disorder, and, until he 
does so, VA has no duty to assist him, including by providing 
him additional VA examinations.  38 U.S.C.A. § 5107(a) (West 
1991); see Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground any 
of these claims. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate these 
claims unless they are well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

1.  Service connection for ischemic heart disease on a 
presumptive basis is denied.

2.  Having found the claims not well grounded, entitlement to 
direct service connection for ischemic heart disease, 
residuals of colectomy, and chronic obstructive pulmonary 
disease is denied.



REMAND

Additional due process and evidentiary development are 
warranted prior to further disposition of the veteran's 
claims for service connection for arthritis of the lumbar and 
lower thoracic spines and for increased disability ratings 
for PTSD and residuals of frozen feet. 

Arthritis of the lumbar and lower thoracic spines

As discussed above, a veteran who is a former POW and was 
interned or detained for not less than 30 days, may be 
granted service connection for certain disabilities on the 
basis of a "presumption" under the law that certain 
diseases manifesting themselves to a degree of 10 percent or 
more at any time after the POW was discharged from service 
were incurred in service, even if there is no record of such 
disease during service.  38 U.S.C.A. §§ 1110 and 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 
3.309(c) (1998).  This includes service connection for post-
traumatic osteoarthritis.  38 C.F.R. § 3.309(c) (1998).

The veteran maintains that he received traumatic injuries to 
the back while a POW, such as being hit with rifles and being 
pushed into a tank trap about six feet deep.  He also related 
circumstances such as being forced to stand for hours/days in 
freezing weather, working in cold weather, performing 
strenuous physical activity, and sleeping in unheated 
buildings.  Dr. Bellamy's records showed treatment for 
mechanical back pain in July 1993 and January 1995, and it 
was noted that x-rays of the lumbar spine showed widespread 
osteophyte formation at multiple levels.  X-rays in 1995 
showed moderate degenerative changes in the lumbosacral and 
thoracic spines, hypertrophic spurring and bridging of the 
lumbosacral spine and lower thoracic vertebral bodies, and 
anterior wedging of the L2, L1, T12, and T11 vertebral 
bodies.  

In light of the fact that the veteran has degenerative 
changes in the lumbar and thoracic spines and he maintains 
that he incurred traumatic injuries to the back as a POW, it 
is appropriate to obtain a medical opinion as to the etiology 
of these conditions, including whether they can properly be 
classified as post-traumatic osteoarthritis.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).  Accordingly, an additional VA 
examination is needed to obtain this information. 

PTSD and residuals of frozen feet

During the pendency of the appeal, several portions of the VA 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998), 
have been amended, including the criteria for evaluating 
diseases of the arteries and veins and psychiatric disorders.  

With respect to psychiatric disorders, the amendment to the 
Schedule was effective November 7, 1996.  See 61 Fed. Reg. 
46728 (September 5, 1996).  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with DSM-
IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition).  See 
38 C.F.R. §§ 4.125 through 4.130 (1998).  The amended 
regulations in 38 C.F.R. § 4.130 establish a general rating 
formula for mental disorders and assign disability 
evaluations according to the manifestation of particular 
symptoms.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

With respect to cardiovascular disorders, the amendment to 
the Schedule was effective January 12, 1998.  See 62 Fed. 
Reg. 65207 through 65224 (December 11, 1997).  The modified 
rating schedule changed the rating criteria for residuals of 
frozen feet, reclassified as residuals of cold injury, under 
Diagnostic Code 7122.  See 62 Fed. Reg. 65218 (December 11, 
1997).  The criteria more accurately reflect the range of 
effects that cold injury may produce, such as arthralgia, 
tissue loss, nail abnormalities, numbness, locally impaired 
sensation, and color changes.  Id.

The rating criteria for residuals of cold injury in the 
Schedule were again amended, effective August 13, 1998, in 
order to incorporate additional comments VA had received on 
the proposed criteria.  See 63 Fed. Reg. 37778 through 37779 
(July 14, 1998).  The additional amendment clarifies that 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under Diagnostic Code 7122.  Id.  It 
was also noted that arthralgia is but one type of pain that 
will satisfy the evaluation criterion.  63 Fed. Reg. 37779 
(July 14, 1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claims under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

Since the new psychiatric and cardiovascular regulations were 
not in effect when the rating decisions were made, they were 
not addressed by the RO.  After completing the requested 
evidentiary development, the RO should determine which 
version of the rating criteria, if either, is more favorable 
to the pertinent claim and rate the veteran's service-
connected conditions under the more favorable version.  If 
neither is more favorable, use the new criteria.  Thereafter, 
the supplemental statement of the case must inform the 
veteran of the new rating criteria for diseases of the 
arteries and veins and psychiatric disorders.


PTSD

First, after the veteran disagreed with the original 10 
percent disability rating assigned for his PTSD, the RO 
issued a Statement of the Case (SOC) that phrased the issue 
as "[e]ntitlement to an evaluation in excess of 10 percent 
for PTSD."  The United States Court of Veterans Appeals 
(Court) recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. January 20, 1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id., slip op. at 8 and 17.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id., slip 
op. at 9.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, slip op. at 17.

While this claim is in remand status, the RO should issue a 
Supplemental Statement of the Case (SSOC) to the veteran that 
correctly identifies the issue on appeal.  In accordance with 
Fenderson, the RO should review the evidence of record at the 
time of the June 1995 rating decision that was considered in 
assigning the original disability rating for the veteran's 
PTSD, then consider all the evidence of record to determine 
whether the facts showed that the veteran was entitled to a 
higher disability rating for his PTSD at any period of time 
since his original claim.  

Second, an additional VA psychiatric examination is needed.  
The veteran was not assigned a Global Assessment of 
Functioning (GAF) score during the prior examinations, and 
the descriptions of symptomatology are rather brief.  The 
Board does not have sufficient information to properly 
evaluate the veteran's service-connected PTSD.  See Colvin, 
1 Vet. App. at 175; Santiago, 5 Vet. App. at 292.  

Accordingly, while the Board regrets the delay, in order to 
obtain additional information and assure due process, these 
claims are REMANDED for the following:

1.  Ask the veteran to provide a list of 
the names and addresses of any medical 
providers who have treated him for his 
back, foot, and/or PTSD disabilities 
since 1995.  After securing any necessary 
releases, request from the sources listed 
by the veteran all records of any 
treatment, which are not already on file, 
and associate all records obtained with 
the claims file.  If private treatment is 
reported and those records are not 
obtained, tell the veteran and his 
representative, so that the veteran will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  Upon completion of the above, 
schedule the veteran for appropriate VA 
examinations in order to evaluate his 
arthritis of the lumbar and lower 
thoracic spines and PTSD.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners prior to the 
examinations.  The examiners are asked to 
indicate in the examination report that 
he or she has examined the claims folder, 
including the service medical records and 
reports of prior VA examinations.

(a) Arthritis of the lumbar and lower 
thoracic spines:  All tests deemed 
necessary by the examiner should be 
conducted to determine the nature and 
etiology of these conditions.  The 
examiner is asked to express an opinion 
as to (1) whether it is at least as 
likely as not that the arthritis of the 
veteran's lumbar and lower thoracic 
spines is related to his military 
service, including his POW experiences, 
and (2) whether the veteran has post-
traumatic osteoarthritis of the lumbar 
and lower thoracic spines.  The complete 
medical rationale for any opinions is to 
be provided.

(b) PTSD:  All tests deemed necessary by 
the examiner should be conducted to 
determine the severity of this condition.  
The examiner should detail the veteran's 
subjective complaints, as well as all 
objective findings.  It is requested that 
the examiner assign a Global Assessment 
of Functioning (GAF) score consistent 
with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  Thereafter, readjudicate the 
veteran's claims for service connection 
for arthritis of the lumbar and lower 
thoracic spines and for increased ratings 
for PTSD and residuals of frozen feet.  

In evaluating the degree of the veteran's 
disability due to PTSD and residuals of 
frozen feet, consider whether either the new 
or the old version of the rating criteria for 
cardiovascular and psychiatric disorders is 
more favorable to the appropriate claim 
subsequent to the established effective date 
for the amended regulations.  See Rhodan v. 
West, 12 Vet. App. 55 (1998); VAOPGCPREC 11-
97.  If either version of the rating criteria 
would be more favorable, apply the one more 
favorable to the pertinent claim.  If the 
result is the same under either criteria, 
apply the revised criteria.  

In evaluating the degree of the veteran's 
disability due to PTSD, review the evidence 
of record at the time of the June 1995 rating 
decision that was considered in assigning the 
original disability rating for the veteran's 
PTSD, then consider all the evidence of 
record to determine whether the facts showed 
that the veteran was entitled to a higher 
disability rating for his PTSD at any period 
of time since his original claim.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. 
January 20, 1999).

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, including the new rating 
criteria for cardiovascular and 
psychiatric disorders.  The SSOC should 
correctly identify the PTSD issue as on 
appeal from the initial grant of service 
connection.  Allow an appropriate period 
of time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed, but he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  The purpose of this REMAND is to afford due 
process and obtain additional evidence.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

- 24 -


